Citation Nr: 1225377	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic left wrist disability.

3.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2005 and May 2010 by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to a TDIU and service connection for a chronic left wrist disability and PTSD.

In April 2012, the Veteran, accompanied by his representative, appeared at the VA Central Office (VACO) in Washington, D.C., to submit evidence and oral testimony in support of his appeal before the undersigned.  A transcript of this hearing is in the Veteran's claims file for the Board's review and consideration.

For the reasons that will be discussed in detail in the REMAND portion of this decision, the claims of entitlement to a TDIU and service connection for a chronic left wrist disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary and procedural development.  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

1.  The clinical evidence establishes that the Veteran has a current Axis I diagnosis of PTSD.

2.  The Veteran was exposed to a verified in-service stressor that has been linked to his Axis I diagnosis of PTSD, in which he was a passenger aboard a transport aircraft experiencing serious engine malfunction over the ocean and believed that he was facing the threat of imminent death or bodily injury from an airplane crash.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for PTSD on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

PTSD

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  In this regard, the Veteran's records from service in the United States Army do not indicate combat service and the Veteran himself has denied participating in, or being exposed to, combat.  Thus, 38 C.F.R. § 3.304(f)(2) is not for consideration in the present claim.

The Veteran contends that his current PTSD diagnosis is linked to a very specific stressor event that occurred during his period of service in the United States Army.  In his oral and written testimonies, he related that in or around July or August of 1983, while returning to the United States after deployment in the middle east with multinational peacekeeping forces operating in the Sinai peninsula, he was a passenger aboard a transport plane flying home after a refueling stop in Ireland.  Over one hour into the flight, while flying above the Atlantic Ocean, the aircraft experienced complete mechanical failure of one of its engines, forcing the pilot to reverse his course and return to Ireland for an emergency landing to repair the stricken aircraft.  The Veteran stated that the flight back to Ireland lasted over an hour and that as the malfunctioning aircraft flew over the vastness of the ocean, he experienced overwhelming fear for his own safety and life contemplating the prospect of crashing into the sea.  The Veteran reports that ever since service, he avoids flying altogether and he presently avoids driving on bridges as this stimulus elicits fearful memories of his near-death experience in service flying over the ocean in a stricken airplane.  This had an adverse impact on his employability in his post-service career as a truck transport driver up until he was determined by the Social Security Administration (SSA) to be disabled by PTSD as of March 2009.

VA psychiatric assessments conducted in April - May 2009 confirm that the Veteran has valid Axis I diagnosis of PTSD, established by objective clinical testing.  A June 2011 VA psychiatric examination report contains an opinion from a VA examiner who has reviewed the Veteran's pertinent clinical history, and affirmatively links his current PTSD diagnosis to his stressor of being aboard a malfunctioning airplane in service, which was in danger of crashing into the ocean.

As relevant, the Veteran's service personnel records and DD-214 Form establish that he served in the 365th Transport Company of the United States Army Forces Command (FORSCOM), based in Ft. McClellan, Alabama, and verified that he served overseas in a six-month deployment to the Sinai Peninsula from February - August 1983.  However, his service personnel records do not contain any notation that may serve to verify the existence of his claimed stressor regarding being aboard a malfunctioning aircraft on his return home to the continental United States following his deployment to the middle east.  In this regard, a VA memorandum dated in October 2011 states that there was insufficient evidence presented by the Veteran for VA to submit a search request with the Center for Unit Records Research (CURR) to verify his claimed stressor.

Notwithstanding the absence of service records corroborating the Veteran's alleged in-service stressor, the Veteran has submitted written statements from two witnesses, Mr. R.A.C. and Col. M.B.P.  

In his written statements received by VA in March 2011, Mr. R.A.C. identified himself as a fellow serviceman who served alongside the Veteran in the same Army unit and presented an account that corroborates the Veteran's stressor account.  Mr. R.A.C. stated that he was traveling aboard the same aircraft as the Veteran in the summer of 1983.  They were returning home from deployment in the Sinai and flying back to the United States by way of Ireland when their transport aircraft developed engine failure over the ocean and had to turn around and fly back to Ireland for emergency repairs.  Mr. R.A.C. submitted a copy of his own DD-214 that verifies that his period of active duty overlapped the Veteran's, and also that he was assigned to the same military unit: the 365th Transport Company, FORSCOM, based in Ft. McClellan, Alabama.     

In his March 2011 written statement, Col. M.B.P. identified himself as colonel who is currently on active duty in the United States Army, but who was, at the time of the Veteran's period of service, a junior officer who was the Veteran's platoon leader.  According to Col. M.B.P.'s account, in August 1983 he was aboard the same airplane as the Veteran and returning home from deployment in the Sinai.  As they were flying over the ocean en route to the United States, their aircraft developed engine trouble that prevented them from continuing on their course and forced them to reverse direction and return to Ireland for emergency repairs.  Online research conducted independently by the Board confirms that Col. M.B.P. is currently an active duty officer in the United States Army and that his previous unit assignments included serving as a platoon commander in the same military unit as the Veteran: the 365th Transport Company, FORSCOM, based in Ft. McClellan, Alabama. 

The Board finds that the Veteran's account regarding his in-service stressor is credible, based on the independent corroboration of his two witnesses, Mr. R.A.C. and Col. M.B.P, who have each submitted accounts that match in detail the stressor account of the Veteran and who have each been confirmed by documented military and historical records to have served alongside the Veteran at the time the alleged stressor event occurred.  There is nothing in the record to impugn the credibility of the Veteran's two witnesses, and their individual credibility and the factual consistency of their accounts when compared with the Veteran's account both supports the credibility of the Veteran and are sufficient to corroborate that the Veteran's in-service stressor event had actually occurred.  Therefore, in view of the foregoing discussion, the Veteran's exposure to an in-service stressor sufficient to support a diagnosis of PTSD is factually conceded.  As previously discussed, the clinical evidence associated with the claim has objectively linked the Veteran's PTSD diagnosis to this verified stressor.  As such, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the clinical evidence supports a diagnosis of PTSD related to his claimed in-service exposure to a life-threatening stressor involving being aboard an aircraft suffering from critical engine failure while flying over the ocean.  His claim of entitlement to service connection for PTSD is thus granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.






REMAND

Left wrist

With regard to the Veteran's claim for service connection for a chronic left wrist disability, the Board notes at this point that a August 2005 VA memorandum associated with the record indicates that the Veteran's original claims file and his service treatment records attached therein have been lost, and that the current claims file has been rebuilt.  

The Veteran has presented a personal account of sustaining a twisting injury to his left wrist in service while driving a truck and briefly losing control of his vehicle after it drove into a ditch that he described as a "tank trap."  According to his account, the injury did not involve a fracture.  He stated that he received therapy on his left wrist while in service and reported on his separation report of medical history that his left wrist bothered him.  However, although he continued to experience chronic and recurrent left wrist pain, which was further aggravated by his post-service career as a truck transport driver, he self-treated his left wrist with powdered aspirin because he could not afford medical treatment.  The Veteran testified that he first sought treatment for his left wrist at VA in 2000.  

In support of his claim for VA compensation for a chronic left wrist disability, the Veteran has submitted a July 2006 statement from his private physician, Joseph C. Campbell, Jr., M.D., who reported that the Veteran had related a history of injury to his left wrist during active duty in 1982.  Dr. Campbell diagnosed the Veteran with a triangular fibrocartilage complex (TFCC) tear of his left wrist manifested by chronic left wrist pain, but did not otherwise express an actual nexus opinion linking this diagnosis to the Veteran's military service.  VA treatment records dated 2004 - 2009 show treatment for chronic radial carpal pain of the Veteran's left wrist, with medical imaging studies of his left wrist revealing no arthritic or bony pathologies, but the presence of soft tissue abnormalities that were variably diagnosed as a left TFCC tear, a left wrist detached tendon and cartilage, a dorsiulnar ganglion on the volar radial aspect of the left wrist (which was surgically excised in a ganglionectomy performed in September 2008), left wrist extensor carpi ulnaris tenosynovitis, left wrist subluxing extensor carpi ulnaris, and left wrist extensor carpionaris tendonitis.  Although the records reflect the Veteran's involvement in a post-service motor vehicle accident in March 2009, no supervening injury to his left wrist was indicated.

Although the Veteran is competent to report a history of a left wrist injury in service and his own self-perceived left wrist symptoms since service, as he is not shown to be a trained and accredited medical professional, he is not competent to state that his current relevant clinical diagnoses of a left TFCC tear, a left wrist detached tendon and cartilage, a dorsiulnar ganglion on the volar radial aspect of the left wrist (status post left ganglionectomy), left wrist extensor carpi ulnaris tensynovitis, left wrist subluxing extensor carpi ulnaris, or left wrist extensor carpionaris tendonitis, are current manifestations or residuals of, or are otherwise linked to, his history of an alleged left wrist injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his statements alone are insufficient to establish a medical nexus between his current left wrist diagnoses and his period of active duty.  His reported history, however, is sufficient to warrant further development of the medical evidence to obtain a nexus opinion.  

The Board is mindful of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and finds that the Veteran has met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  With regard to the aforementioned prescribed elements, the clinical evidence establishes that the Veteran has current left wrist diagnoses.  His current statements regarding an in-service injury and his perceived continuity of left wrist symptoms since then to the present time are within his competence to relate, and they indicate the possibility of a link between his military service and his current left wrist diagnoses.  However, as there is presently no objective nexus opinion specifically addressing the likelihood of a relationship between the Veteran's alleged history of an in-service left wrist injury and his current left wrist diagnoses, there is insufficient competent medical evidence to decide the claim.  The appeal should therefore be remanded for an examination and nexus opinion addressing this specific issue.       

TDIU

With the exception of PTSD, which has been granted by action of this decision, the Veteran has no other service-connected disabilities at the present time.  As the TDIU claim is inextricably intertwined with the presently unaddressed issue regarding the compensation rating that will be ultimately assigned to the Veteran's PTSD award when the RO implements the Board's allowance, appellate adjudication of the TDIU issue will be held in abeyance pending assignment of this disability evaluation.  Thereafter, the TDIU claim should be readjudicated by the RO on the merits.  The TDIU issue is thusly remanded to the RO.

As previously noted, the Veteran testified that he is in receipt of SSA disability benefits for his PTSD.  A March 2010 SSA award letter reflects that the Veteran was granted SSA disability benefits effective March 2009.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  Associate all VA records dated from June 2009 to the present with the Veteran's claims file.  These records should include, but are not limited to, those pertaining to the Veteran's VA surgical consultation regarding his left wrist that was reportedly scheduled for mid-April 2012.

2.  Obtain the Veteran's disability records from the SSA as they relate to his grant of disability benefits effective March 2009.

3.  Following completion of the above, the Veteran should be scheduled for a VA examination by the appropriate specialist to conclusively determine his current left wrist diagnosis/diagnoses and present a medical nexus opinion regarding its relationship, if any, with his active service from June 1979 to December 1984.

The Veteran's claims file should be provided to the VA examiner who will be conducting the scheduled medical examination.  If any relevant records are added to the Virtual VA eFolder, the eFolder should be made available to the VA examiner in electronic form or paper copies should be printed out for the examiner and associated with the claims file.  The specialist must state in his/her report that the Veteran's claims file was reviewed in conjunction with the examination. 

The clinician should clinically examine the Veteran.  All tests and studies deemed appropriate by the examiner should be conducted.  The examiner should then provide a diagnosis or diagnoses of the Veteran's current left wrist disability/disabilities.  Thereafter, the examiner should provide an opinion addressing the following question:

Is it at least as likely as not that the Veteran's current left wrist diagnosis or diagnoses are consistent with the residuals of, or are otherwise medically related to his history of a twisting injury to his left wrist that was sustained in service approximately 30 years earlier, at some time between June 1979 and December 1984?  The examiner should consider the Veteran's competent and credible history that he received therapy for his left wrist while in service and that his left wrist continued to be painful since the injury.  The examiner should note that the Veteran self treated his left wrist post-service until approximately 2000 when he sought treatment at a VAMC.

The VA examiner should include a detailed supportive rationale for the requested opinion in the discussion.

If the opining examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claims of entitlement to service connection for a chronic left wrist disability and a TDIU.  If either claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


